 Case 1:05-cr-00400-ERK Document 32 Filed 05/10/19 Page 1 of 1 PageID #: 128




May 10, 2019


BY ECF
Honorable Edward R. Korman
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York, 11201


                Re:      United States v. Serge Edouard
                         Criminal Docket No. 05-0400 (ERK)


Dear Judge Korman:

       The reply to the Government’s Response in Opposition to Defendant’s Motion to Correct
Sentence is currently due on May 10th, 2019. While preparing for the reply it became clear to
undersign counsel that there are two important cases that may impact the response of the
Government. In an effort to come to an agreement, undersign counsel provided the cases to AUSA
Virginia Nguyen and several discussions ensued. After several days of research and discussion it
does appear that an agreement may be reached or at a minimum most, if not all, of the issues will
be narrowed down and resolved.

       Therefore, in our attempts to narrow the issues before the court and finalize pending
discussions undersign counsel respectfully request an additional thirty (30) days to reply to the
Government’s Response. AUSA Virgina Nguyen has no objection to any continuance that the
court may allow.


                                                                     Respectfully submitted,

                                                            By:      /s/ David W. Macey
                                                                     David W. Macey, Esq.
                                                                     Attorney for Defendant
                                                                     305-860-2562



Cc:     Clerk of Courts (by ECF)
        AUSA, Virginia Nguyen (by ECF)



 135 San Lorenzo Avenue, PH-830 · Coral Gables, FL 33146 • Telephone: (305) 860-2562 • Facsimile: (305) 675-5841
                                           www.DavidMacey.com
